Powell, J.
1. Exceptions pendente lite, though filed and recorded under order of the judge, can not be considered unless duly certified to be true. Civil Code, §5541; Binyard v. State, 126 Ga. 635 (55 S. E. 498).
2. Distress warrant lies in favor of a landlord against a tenant for the recovery of any rent due the former by the latter. This is true although the landlord, subsequent to the time the rent becomes due, takes a note for the rent. The character of the indebtedness is not changed by the taking of the note. Judgment affirmed.